EXHIBIT 32 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report of CRI HOTEL INCOME PARTNERS, L.P. (the “Registrant”) on Form 10-K for the period ending December 31, 2011, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), we, the undersigned, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: (1)The Annual Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2)The information contained in the Annual Report fairly presents, in all material respects, the financial condition and results of operations of the Registrant. CRI HOTEL INCOME PARTNERS, L.P. (Small Business Issuer) by:CRICO Hotel Associates I, L.P General Partner by:C.R.I., Inc. May 23, 2012 by: /s/ William B. Dockser DATE William B. Dockser Director, Chairman of the Board, and Treasurer Principal Executive Officer May 23, 2012 by: /s/ H. William Willoughby DATE H. William Willoughby Director, President, Secretary, Principal Financial Officer and Principal Account Officer This certification accompanies this annual report and is made solely for purpose of 18U.S.C. Section 1350, subject to the knowledge standard contained therein, and not for any other purpose, and shall not be deemed filed by the small business issuer for purposes of Section 18 of the Securities Exchange Act of 1934, as amended.
